Citation Nr: 1752241	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO. 14-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for a left hip disorder.

3. Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.

4. Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.

5. Entitlement to a disability rating in excess of 10 percent for left knee instability.

6. Entitlement to a compensable evaluation for osteoarthritis of the first metatarsophalangeal joint of the right foot. 

7. Entitlement to a compensable rating for residuals of traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2003 to June 2007 and was awarded the Combat Action Ribbon, among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, which denied the issues on appeal. 

The issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a March 2017 statement submitted by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for right hip and left hip disorders and entitlement to disability ratings in excess of 10 percent for right knee degenerative joint disease, left knee degenerative joint disease, and left knee instability, and entitlement to a compensable evaluation for osteoarthritis of the first metatarsophalangeal joint of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have any manifestations of his TBI that are not already contemplated by separate ratings.


CONCLUSION OF LAW

The criteria for a compensable rating for TBI residuals are not met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated October 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue addressed in this decision have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2017).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999). See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran contends that his current noncompensable rating for TBI does not accurately reflect the current level of severity of his disability. He is service-connected for TBI residuals with a noncompensable rating under Diagnostic Code (DC) 8045, governing residuals of a traumatic brain injury (TBI). 38 C.F.R. § 4.124a. He is also service connected for PTSD, which is rated at 50 percent disabling. 38 C.F.R. § 4.130, DC 9411.

DC 8045 provides for the evaluation of TBI. 38 C.F.R. § 4.124a. There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms. Id. 

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code. Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. Id. The 10 cognitive impairment facets are: consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, no more than one evaluation is to be assigned based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition. 38 C.F.R. § 4.124 (a), Note 1. Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 38 C.F.R. § 4.124 (a), Note 2. Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 38 C.F.R. § 4.124 (a), Note 3. The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045. 38 C.F.R. § 4.124 (a), Note 4.

In November 2011, the Veteran was afforded a VA examination for residuals from TBI. The examiner detailed the Veteran's head injury, which did not need treatment from medication. His mental status examination score was 29/30, and no subjective symptoms of TBI were reported by the Veteran. The examiner commented that the Veteran had no impairment in thought process or communication with no delusions or hallucination. The examiner further found the Veteran had appropriate behavior, no suicidal thoughts, the ability to maintain minimal personal hygiene and other basic activities of daily living, was oriented to person, place, and time, had no evidence of memory loss or impairment, no obsessive behavior or panic attacks, and normal speech. Overall, the examiner opined that Veteran was functioning reasonably well within normal limits. For the cognitive disorder, she provided the following assessment on the Facets of cognitive impairment and other TBI residuals: Memory, attention, concentration, executive functioning, 0; Judgment, 0; Social interaction, 0; Orientation, 0; Visual spatial orientation, 0; Neurobehavioral effects, 0. The examiner reported that there was no diagnosis attributable to the claimed head injury. She reported that the Veteran had very mild symptoms that cause no more than slight impairment in social and occupational functioning. She opined that these symptoms were of PTSD and not of a cognitive disorder.

A separate November 2011 VA neurologic examination found the Veteran had mild traumatic brain injury which was clinically stable at that time without residual problems. Facets of subjective, communication, motor, and consciousness were all evaluated at 0. 

A VA examination for PTSD in January 2013 noted a diagnosis of TBI but found that the Veteran's symptoms were able to be differentiated between TBI and PTSD. At that time the Veteran reported feelings of hyperarousal, irritability, and sleeplessness. The examiner further opined that one hundred percent of the Veteran's dysfunction was due to PTSD rather than TBI. 

VA treatment records dated January 2012 reflects a negative screening for traumatic brain injury residuals. The Veteran himself denied any problems beginning or getting worse after his in-service head injury. 

As the VA examination reports and medical treatment records reflect no subjective symptoms of the Veteran's service connected TBI, the Board finds that a compensable rating is not warranted. Furthermore, the Board notes that the Veteran is separately service connected for PTSD. Opinions from multiple medical professionals are in agreement that the Veteran's psychological symptoms reported during examinations for PTSD, including irritability, sleeplessness, and hyperarousal, are due not to the Veteran's TBI but to his service-connected PTSD. To increase his TBI disability rating for these symptoms would therefore be unlawful pyramiding as they are already contemplated by his PTSD rating. 38 C.F.R. § 4.14. Moreover, as noted, under Diagnostic Code 8045, emotional/behavioral dysfunction resulting from TBI is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. See 38 C.F.R. § 4.124 (a), DC 8045, Note 1. Therefore, the Veteran's PTSD rating contemplates all of the Veteran's reported cognitive, emotional, and behavioral symptoms.

The Board has considered the lay statements of the Veteran asserting that his service connected TBI warrants a compensable rating. The Board notes that although lay persons are competent to provide opinions on some medical issues, the specific issue of severity of a disability is outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record. In this regard, post-service medical records do not reflect any worsening of the Veteran's TBI, and the Veteran himself reported no worsening of symptoms after his head injury. Two VA examiners found the Veteran's TBI to be mild without residual problems and otherwise found all his psychiatric symptoms to be attributable to his service connected PTSD. The Veteran has submitted no competent evidence contrary to the VA examiners' opinions. The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so. The Board finds the medical examiners' opinions are well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. The medical opinions warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to a compensable rating for TBI. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to a compensable rating for residuals of traumatic brain injury is denied.


REMAND

After review of the record, the Board finds that remand for further development is warranted. The Veteran contends that he is entitled to service connection for right and left hip conditions and increased disability ratings for right and left knee degenerative joint disease, left knee instability, and osteoarthritis of the first metatarsophalangeal joint of the right foot. 

The Veteran was afforded a VA examination in November 2011 for his right and left hip conditions, right and left knee degenerative joint disease, left knee instability, and osteoarthritis of the first metatarsophalangeal joint of the right foot. The examiner confusingly found that the left and right hip conditions had no pathology to render a diagnosis, yet he also included a diagnosis of osteoarthritis for both hips within the same examination report. This internal inconsistency must be remedied on remand.

Further, the Veteran contends that his claimed bilateral hip condition is secondary to his service-connected osteoarthritis of the first metatarsophalangeal joint of the right foot. The November 2011 examiner opined that the bilateral hip condition was at least as likely as not related to the Veteran's right foot disability, but did not include this finding in his rationale concerning service connection for the claimed bilateral hip disability. 

Additionally, the VA examination failed to document range of motion testing on both active and passive motion and weight-bearing and nonweight-bearing (to the extent possible) for the Veteran's knees and the first metatarsophalangeal joint of the right foot. 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 170 (2016). As such, this examination is inadequate, and a new VA examination must be provided. VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Finally, the Veteran's representative contends that the Veteran suffers from increased severity of symptoms in his right and left knees during flare-ups. In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves." Sharp, 29 Vet. App. at 34. The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 32. The Board finds the November 2011 examination to be insufficient as the examiner did not obtain the Veteran's lay statements as to the extent of his functional loss during a flare-up and, if possible, offer range of motion estimates based on that information. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Based on the foregoing, the Board finds that the Veteran should be afforded additional orthopedic examinations and opinions that address the medical matters raised by these issues.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Upon receipt of all additional records, schedule the Veteran for a VA examination addressing the diagnosis and etiology of his claimed bilateral hip disorder, and the current nature and severity of his service connected right and left knee degenerative joint disease, left knee instability, and osteoarthritis of the first metatarsophalangeal joint of the right foot. 

The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination. 

Bilateral Hips-The examiner must accomplish the following:

* Provide a diagnosis for any right or left hip disorder found to be present. The examiner must discuss the diagnosis of bilateral hip osteoarthritis assigned in the November 2011 VA examination report in the context of any finding that no hip disorder is present.

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral hip disorder had onset during the Veteran's service or within one year of service discharge or is otherwise etiologically related to service.

* Provide an opinion as to whether it is at least as likely as not that any diagnosed hip disorder was caused or aggravated by any of the Veteran's service connected disabilities, to include osteoarthritis of the first metatarso-phalangeal joint of the right foot. Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

The examiner must specifically consider all lay statements given by the Veteran and must discuss the findings of the November 2011 VA examiner, as described above, in the context of any negative opinion.

Knees and Right Foot-Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the bilateral knee and right foot examinations should record the results of range of motion testing for pain-in active motion and passive motion and in weight-bearing and nonweight-bearing motions (where appropriate). If such are not applicable, the examiner should state such along with an explanation.

The examiner should ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups in the bilateral knees and right foot. The examiner is also asked to request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information. If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided. 

3. Then readjudicate the claims on appeal, as are listed on the title page of this Remand. If any benefit is not granted in full, send the Veteran a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


